Exhibit 10.1
 

  [logo.jpg]

Valeant Pharmaceuticals North America LLC
400 Somerset Corporate Boulevard
Bridgewater, New Jersey 08807
www.valeant.com


May [], 2016


FULL NAME


Dear NAME:


We know that these continue to be challenging times for our company.  We are
appreciative of your continued dedication and commitment to the organization as
a member of the Executive Management Team (“EMT”).


We are writing to let you know that the Talent and Compensation Committee (the
“Committee”) of the Board of Directors of Valeant Pharmaceuticals International,
Inc. (“Valeant” or the “Company”) has approved your participation in our EMT
Retention Program.  The details are as follows:


 
·
Special Retention Award – You will be eligible to receive a cash bonus of $X
(subject to applicable withholdings and deductions) (the “special retention
award”) payable in three installments, as set forth below.  The first 33% will
be payable on June 30, 2016, the second 33% will be payable on September 30,
2016 and the final 34% will be payable on December 30, 2016.  Each installment
payment will be made as soon as administratively practicable after each such
vesting date.  In order to receive an installment of the special retention
award, you must be employed by Valeant or one of its affiliates on the
applicable payment date; provided however, that, if the Company terminates your
employment other than for “cause” (as defined in the Valeant Pharmaceuticals
International, Inc. 2014 Omnibus Incentive Plan (the “Plan”)) or you resign with
“good reason” (as defined below) prior to the payment of the full balance of the
special retention award, any remaining balance of the special retention award
will vest in full and be paid to you as soon as administratively practicable
following your termination date, subject to you delivering a general release of
claims in a form reasonably acceptable to Valeant within forty-five days
following your termination of employment (and not revoking such release).



 
·
Special Equity Award – You will receive a special equity award in the form of
Restricted Stock Units (RSUs) valued at approximately $X on the first day that
Valeant is not restricted from making equity grants pursuant to applicable
securities laws (the “date of grant”).   These RSUs shall vest in three equal
installments with the first installment vesting six months following the date of
grant, the second installment vesting twelve months following the date of grant
and the third installment vesting eighteen months following the date of grant,
provided that you are employed by Valeant or one of its affiliates on the
applicable vesting date.  The number of RSUs granted will be based on the 20-day
trailing average of the closing price of Valeant common shares immediately prior
to the date of grant.



If the Company terminates your employment other than for “cause” (as defined in
the Plan) or you resign with “good reason” (as defined below) prior to the RSU
award vesting in full, the RSU award will vest pro-rated, less any RSUs
previously vested.  The pro-ration shall be based on a fraction, the numerator
of which is the number of months you have worked from the date of the grant
through your date of termination, rounded up to the next whole month and the
denominator of which is 18; provided, however, you shall be provided a minimum
vesting credit of 6 months; and provided, further, that you

 
 

--------------------------------------------------------------------------------

 
Page 2 of 4

 
deliver a general release of claims in a form reasonably acceptable to Valeant
within forty-five days following your termination of employment (and not
revoking such release).


In order to receive these equity grants, you must be employed by Valeant or one
of its affiliates on the grant date.  These awards will be made under the Plan
and will be subject to the terms of the Plan and the Company's standard award
agreement; provided, however, the award agreement will reflect the terms of the
award as set forth in this letter. It is anticipated that you will receive an
additional equity grant in 2017 although the decision to make such an equity
grant remains in the discretion of the Committee.


 
·
Enhanced Severance Benefits – In the event of a qualifying termination of
employment, you will be entitled to receive severance benefits pursuant to the
terms of your employment letter with the Company dated [_] (your “employment
letter”); provided, however that, in the event of your qualifying termination of
employment within one year following the date hereof (or, in the case of a
termination for "good reason," in the event that you provide written notice of
the occurrence of good reason within one year following the date hereof), the
following shall apply: (1) the term “good reason” shall have the meaning set
forth in this letter, (2) your severance shall be equal to two (2) times the sum
of (i) your annual base salary and (ii) your target annual bonus as of the date
of your termination of employment (subject to applicable withholdings and
deductions), and (3) your continued post-termination welfare coverage period
pursuant to your employment letter shall be extended to a period of two years
following your date of termination of employment.  Except as modified in this
letter, your employment letter will remain in effect in accordance with its
terms,  including your right to receive other payments and benefits upon your
termination of employment (without duplication hereunder).



 
·
Good Reason Definition.  The term “good reason” for purposes of this letter
means, without your consent,  (1) any material reduction in your duties,
responsibilities, or authority from those in effect as of the date hereof, (2) a
requirement that you report to someone in a role with less authority than the
person to whom you report to as of the date hereof, (3) any reduction in your
annual base salary or target bonus opportunity; or (4) any breach by the Company
of any material provision of this letter or any employment agreement to which
you are party to with the Company; provided, however, that in the event that you
deliver a written notice of the occurrence of a good reason event under clause
(1) or (2) above prior to December 31, 2016, your entitlement to payments and
benefits pursuant to this letter will be conditioned on, if requested by the
Company, you remaining employed and performing duties for the Company consistent
with your duties as of the date hereof (plus duties related to the transition of
your role to another individual) until December 31, 2016 and; provided, further,
that your resignation under clauses (1) through (4) above shall not constitute a
resignation for good reason unless you provide written notice to the Company
describing such good reason event within ninety (90) business days of its
initial occurrence and the Company fails to cure events constituting good reason
within thirty (30) business days after the Company’s receipt of the written
notice.  Any notice of good reason issued by you hereunder shall also constitute
a notice of good reason pursuant to your employment letter.  Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder (and, for the
avoidance of doubt and notwithstanding anything to the contrary in your
employment letter, if an event occurs that constitutes good reason pursuant to
your employment letter but does not constitute good reason pursuant to this
letter, you shall be permitted to provide written notice of good reason pursuant
to your employment letter until the later of June 1, 2017 and the date that is
90 days after the initial occurrence of the good reason event or condition under
your employment letter, notwithstanding when such event or condition
occurred).  For purposes of any determination regarding the existence of good
reason, any claim by you that good reason exists shall be presumed to be correct
unless the Company establishes by clear and convincing evidence that good reason
does not exist.


 
 

--------------------------------------------------------------------------------

 
Page 3 of 4

 
 
·
Indemnification – Pursuant to the terms of your employment letter, to the extent
legally permitted, you shall be entitled to indemnification and advancement of
expenses to the same extent as provided in the Company's articles, and, if
applicable, pursuant to any indemnification agreement between you and the
Company, in each case, as in effect on the date hereof.



 
·
Legal Fees – The Company shall pay to you all legal fees and expenses incurred
by you in disputing in good faith any issue hereunder relating to the
termination of your employment or in seeking in good faith to obtain or enforce
any benefit or right provided by this letter.  Such payments shall be made
within five (5) business days after delivery of your written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.



The intent of the parties is that payments and benefits under this letter and
any other plans or arrangements in which you participate (together, the
“Arrangements”) comply with Section 409A of the Internal Revenue Code, to the
extent subject thereto, and accordingly, to the maximum extent permitted, the
Arrangements shall be interpreted and administered to be in compliance
therewith.  Notwithstanding anything contained therein to the contrary, you
shall not be considered to have terminated employment with the Company for
purposes of any payments under the Arrangements which are subject to Section
409A of the Internal Revenue Code until you have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code.  Each amount to be paid or benefit to be provided under this
letter shall be construed as a separate identified payment for purposes of
Section 409A of the Internal Revenue Code.  Without limiting the foregoing under
any Arrangements, to the extent required in order to avoid an accelerated or
additional tax under Section 409A of the Internal Revenue Code, (a) amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Arrangements during the six-month period immediately following
your separation from service shall instead be paid on the first business day
after the date that is six months following your separation from service (or, if
earlier, your date of death) and (b) references to a termination on account of
disability shall be deemed to refer to a “disability” for purposes of Section
409A of the Internal Revenue Code.  To the extent required to avoid an
accelerated or additional tax under Section 409A of the Internal Revenue Code,
amounts reimbursable to you shall be paid to you on or before the last day of
the year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to you)
during one year may not affect amounts reimbursable or provided in any
subsequent year.  The Company makes no representation that any or all of the
payments described in the Arrangements will be exempt from or comply with
Section 409A of the Internal Revenue Code and makes no undertaking to preclude
Section 409A of the Internal Revenue Code from applying to any such payment.


As you might appreciate, while we value the service of all Valeant employees,
this retention opportunity is being extended to a limited number of key
employees, so please keep this letter confidential.


We look forward to your continued contributions.


Very truly yours,


Joseph Papa




I understand and acknowledge that my employment with Valeant is, and continues
to be, “at-will” and nothing in this letter changes the nature of my employment
status.  This letter, together with the Plan and any related agreements and your
employment letter, constitute the full and complete understanding between the
parties with respect to the matters described in this letter, and this letter
may be amended only in writing, signed by both parties.  This letter will be
binding on any successor to Valeant.

 
 

--------------------------------------------------------------------------------

 
Page 4 of 4




By signing below, you indicate acceptance of the terms set forth in this letter.






Name:
     
Date:
       
FULL NAME
       


